Citation Nr: 1017416	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-02 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to service connection for memory loss 
secondary to head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1995 to 
August 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for pseudofolliculitis barbae 
and memory loss.  The Veteran was scheduled for a March 2006 
RO hearing but did not appear.

The Board remanded this case for additional development in 
February 2009; specifically, so that VA examinations could be 
provided with respect to his service connection claims for 
pseudofolliculitis barbae and memory loss.  The RO scheduled 
the Veteran for these examinations in April 2009, but the 
Veteran reportedly did not report for the examinations or 
offer any good cause for failing to appear.  


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for a 
VA examination which was necessary to determine whether he 
has a current pseudofolliculitis barbae disability.  
Accordingly, the claim for service-connection is adjudicated 
on the evidence of record, which does not contain any 
probative medical evidence of a current pseudofolliculitis 
barbae disability.

2.  The Veteran failed, without good cause, to report for a 
VA examination which was necessary to determine whether he 
has any memory loss as a result of head trauma in service.  
Accordingly, the claim for service-connection is adjudicated 
on the evidence of record, which does not contain any 
probative medical evidence that he has memory loss as a 
result of a head injury in service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.655(b) (2009).

2.  The criteria for service connection for memory loss 
secondary to head trauma have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.655(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2005.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied below.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records and offered to 
assist the Veteran in obtaining evidence.  The RO attempted 
to provide VA examinations in April 2009 to address the 
etiology of the pseudofolliculitis barbae and the memory 
loss, but the Veteran failed to report for these examinations 
or offer any good cause for not reporting.  

The duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA 
regulations, it is incumbent upon the veteran to submit to a 
VA examination if he is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 
Vet. App. 519 (1992).  He must be prepared to meet his 
obligations by cooperating with VA efforts to provide an 
adequate medical examination.  See Olson v. Principi, 3 Vet. 
App. 480 (1992).  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.326(a).  

The Veteran has not satisfied his responsibilities in the 
development of his claim.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for pseudofolliculitis 
barbae.  He also contends that he has memory loss as a result 
of a head injury in service.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Pseudofolliculitis barbae

The service treatment records show treatment for 
pseudofolliculitis in November 1997.  However, there is no 
medical evidence of continued treatment for this condition 
after service.  The Veteran asserts in an undated statement 
in the record that he started having facial skin problems 
from shaving with razors while in the military.  He is 
competent to state that he has problems with his skin.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, as a layperson, he cannot state that he presently 
has a diagnosis of pseudofolliculitis barbae.  Thus, there is 
no current medical evidence of a present disability on his 
facial skin.  Given the chronic nature of pseudofolliculitis 
barbae, a VA dermatology examination was scheduled in April 
2009 so that he could be evaluated by a medical professional 
to determine whether he still had this condition.  However, 
the Veteran did not report for this examination or offer any 
good cause for not reporting.  
 
Based on the medical evidence of record, there is no current 
medical evidence of a pseudofolliculitis condition.  Although 
the record shows evidence of an in-service treatment for 
pseudofolliculitis barbae and subjective complaints of a skin 
problem that started in service, service connection cannot be 
granted if there is no present disability.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof 
of a present disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

While the Veteran has presented competent statements that he 
suffered from skin problems in service, there is no probative 
evidence of a current diagnosis of pseudofolliculitis barbae.  
The preponderance of the evidence is against the service 
connection claim for pseudofolliculitis barbae; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


Memory loss secondary to head trauma

The service treatment records show that the Veteran was 
struck in the face in February 1997 after he tried to break 
up a fight.  The emergency room assessment was orbital 
contusion and concussion.  He indicated that he was possibly 
knocked out for 10 to 15 seconds.  He did not remember the 
time between getting hit and waking up on the sidewalk 
outside the club a little later.  He had blurry vision and 
felt nauseous but was alert and oriented times three.  
Examination of the face showed a contusion on the right 
cheek.  He was tender beneath the right eye with ecchymosis.  
X-ray examination showed soft tissue swelling over the right 
orbit without obvious fracture.

Another emergency room record in February 1998 shows the 
Veteran was in a motor vehicle accident after hitting black 
ice and going off the road.  He was wearing his seat belt but 
had a loss of consciousness for a questionable number of 
minutes.  He denied head trauma but felt sure that he lost 
consciousness.  Examination of the head was atraumatic.

After service, a May 2004 private neuropsychological 
evaluation shows the Veteran reported that he was involved in 
a motor vehicle accident in 1998 and was knocked unconscious 
for 30 to 60 minutes, awaking in the hospital.  The examiner 
noted that previous medical records were not available for 
review at that time.  On clinical evaluation, the examiner 
determined that the Veteran suffered from, among other 
things, an organic brain syndrome and poor short-term memory.  
The examiner found, however, that it was doubtful that the 
Veteran's being knocked unconscious for less than an hour in 
1998 was responsible for all of his neurocognitive 
impairments.

The medical opinion provided in May 2004 is not probative 
because the examiner did not have access to the claims file 
and the Veteran's entire service medical history, including 
the two instances of a head injury with possible loss of 
consciousness in service.  Further the examiner found that 
the Veteran had many neuropsychiatric disorders and that not 
all of them were related to the loss of consciousness in 
1998, but the only issue that is relevant to this claim is 
whether the memory loss disorder is related to the head 
injuries in service.  

A VA neuropsychological examination was scheduled in April 
2009 to determine whether the Veteran's present memory loss 
is related to service; however, the Veteran did not report 
for this examination or offer any good cause for missing the 
examination.  Thus, the only medical evidence of record 
addressing the etiology of any residuals of head trauma, 
including memory loss, is against the claim.

The Veteran genuinely believes that he has memory loss as a 
result of head trauma in service.  His factual recitation as 
to his symptoms and experiences in service is accepted as 
true.  However, as a layperson, lacking in medical training 
and expertise, the Veteran cannot provide a competent opinion 
on a matter as complex as the etiology of memory loss and his 
views are of no probative value.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for memory loss secondary to head trauma; 
there is no doubt to be resolved; and service connection is 
not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for pseudofolliculitis 
barbae is denied.

Entitlement to service connection for memory loss secondary 
to head trauma is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


